                                                                                    E-FILED
                                                    Thursday, 16 January, 2020 10:08:46 AM
                                                               Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

CLIFTON ROBINSON,                               )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )           19-1295
                                                )
DARILYNN J. KNAUSS, et al.                      )
                                                )
                      Defendants.               )


                       MERIT REVIEW ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Federal Correctional Institution at Milan, Michigan, filed this
lawsuit alleging several issues related to his underlying criminal
conviction. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (citation
omitted).

      Plaintiff alleges in his complaint that Defendant Knauss, the
prosecutor in his underlying criminal case, never established
jurisdiction in the Central District of Illinois for alleged crimes for


                               Page 1 of 3
which he was later convicted. Plaintiff also alleges that his
convictions were based upon perjured witness testimony.

      Plaintiff’s allegations, if true, would necessarily imply the
invalidity of his underlying convictions. Plaintiff cannot bring a
claim for damages under 42 U.S.C. § 1983, or Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), “unless and until the conviction or sentence is reversed,
expunged, invalidated, or impugned by the grant of a writ of habeas
corpus.” Heck v. Humphrey, 512 U.S. 477, 489 (1994); Figueroa v.
U.S., 596 F. App’x 513, 514-15 (7th Cir. 2015) (Heck applies to
actions brought by federal prisoners under Bivens). Accordingly, as
Plaintiff has not successfully challenged his underlying convictions
via a habeas corpus proceeding, his claims are barred pursuant to
Heck v. Humphrey, 512 U.S. 477 (1994).

     Defendant Knauss also has absolute immunity for actions she
undertook in her capacity as a prosecutor, even including malicious
prosecution unsupported by probable cause. Archer v. Chisholm,
870 F.3d 603, 612 (7th Cir. 2017). No plausible inference arises
that Defendant Knauss’ conduct exceeded her prosecutorial role.

It is therefore ordered:

     1) Plaintiff's complaint is dismissed for failure to state a
        claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C.
        § 1915A. Any amendment to the Complaint would be
        futile. This case is therefore terminated. All pending
        motions are denied as moot. The clerk is directed to
        enter a judgment pursuant to Fed. R. Civ. P. 58.

     2) This dismissal shall count as one of the plaintiff's three
        allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).
        The Clerk of the Court is directed to record Plaintiff's
        strike in the three-strike log.

     3) If Plaintiff wishes to appeal this dismissal, he must file
        a notice of appeal with this Court within 30 days of the
        entry of judgment. Fed. R. App. P. 4(a). A motion for
        leave to appeal in forma pauperis should set forth the
        issues Plaintiff plans to present on appeal. See Fed. R.
                             Page 2 of 3
App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
will be liable for the $505 appellate filing fee
irrespective of the outcome of the appeal.



      Entered this 16th day of January, 2020.



       s/ Harold A. Baker
    ___________________________________________
                HAROLD A. BAKER
        UNITED STATES DISTRICT JUDGE




                    Page 3 of 3
